In a matrimonial action in which the parties were divorced by a judgment dated December 31, 1987, the defendant appeals, as limited by her brief, from so much *354of an order of the Supreme Court, Suffolk County (Geiler, J.), dated June 20, 1991, as denied her motion to vacate the judgment of divorce or to modify the judgment of divorce to increase child support.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the court properly denied, without a hearing, her motion to vacate the judgment of divorce or to modify its provisions. The judgment was based upon a stipulation of settlement which the defendant claims was procured by fraud. However, her claims of fraud were conclusory in nature (see, Patti v Patti, 146 AD2d 757). Significantly, at the time the stipulation was made, the defendant was represented by counsel, she knowingly and voluntarily entered into the stipulation in open court, she actively continued negotiations in the presence of the court, and she indicated that she was satisfied with the agreement. It is also worthy of note that the defendant accepted the benefits of the agreement for a period of years before seeking to vacate it (see, Beutel v Beutel, 55 NY2d 957; Patti v Patti, supra).
The defendant’s remaining contentions are without merit. Mangano, P. J., Balletta, Lawrence and O’Brien, JJ., concur.